CaseCase: 20-40291   Document:
    4:17-cr-00105-ALM-CAN      00515741758
                          Document   112 FiledPage: 1 Date
                                               02/11/21 PageFiled:
                                                             1 of 202/11/2021
                                                                    PageID #: 661




               United States Court of Appeals
                    for the Fifth Circuit                             United States Court of Appeals
                                    ___________                                Fifth Circuit

                                                                             FILED
                                     No. 20-40291                    February 11, 2021
                                    ___________                         Lyle W. Cayce
                                                                             Clerk
       United States of America,

                                                               Plaintiff—Appellee,
                                         versus

       Derek Mylan Alldred,

                                               Defendant—Appellant.
                      ______________________________

                      Appeal from the United States District Court
                           for the Eastern District of Texas
                               USDC No. 4:17-CR-105-1
                      ______________________________

       CLERK'S OFFICE:
           Under Fed. R. App. P. 42(b), the appeal is dismissed as of
       February 11, 2021, pursuant to appellant's motion.
                                                  LYLE W. CAYCE
                                                  Clerk of the United States Court
                                                  of Appeals for the Fifth Circuit



                                        By: _________________________
                                               Donna L. Mendez, Deputy Clerk

                          ENTERED AT THE DIRECTION OF THE COURT
CaseCase: 20-40291   Document:
    4:17-cr-00105-ALM-CAN      00515741759
                          Document   112 FiledPage: 1 Date
                                               02/11/21 PageFiled:
                                                             2 of 202/11/2021
                                                                    PageID #: 662




                       United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK
   LYLE W. CAYCE                                                 TEL. 504-310-7700
   CLERK                                                      600 S. MAESTRI PLACE,
                                                                      Suite 115
                                                             NEW ORLEANS, LA 70130

                               February 11, 2021


  Mr. David O'Toole
  Eastern District of Texas, Sherman
  101 E. Pecan Street
  Federal Building
  Room 216
  Sherman, TX 75090-0000

         No. 20-40291      USA v. Alldred
                           USDC No. 4:17-CR-105-1


  Dear Mr. O'Toole,
  Enclosed is a copy of the judgment issued as the mandate.

                                     Sincerely,
                                     LYLE W. CAYCE, Clerk



                                     By: _________________________
                                     Donna L. Mendez, Deputy Clerk
                                     504-310-7677

  cc w/encl:       Mr. Derek Mylan Alldred
                   Mr. Stephan Edward Oestreicher Jr.
                   Mr. William Richardson Tatum
